Title: To Thomas Jefferson from Peter Freneau, 11 September 1801, 31 August 1801
From: Freneau, Peter
To: Jefferson, Thomas


Sir
Charleston, September 11th. 1801.
I do myself the honor of inclosing you a letter from Col. David Hopkins, a citizen of this State who has been confined for a considerable time past in gaol, for the non-payment of a penalty incurred under one of the revenue laws of the United States.  Before Mr Pinckney left this for Spain, he was kind enough to write a letter in behalf of Hopkins to Mr Gallatin. Since his departure Mr Gallatin has informed me that he is precluded from granting relief, the case having been decided on by the late Secretary Mr Wolcott, but that he would transmit the papers to you who alone could extend it. In consequence of this information Col. Hopkins has written the inclosed letter and requested me to forward it to you, nothing but a wish to serve an unfortunate man, who I really believe has erred through ignorance, could induce me to trespass on your time, I trust Sir, that this plea will be a sufficient excuse for my intrusion.
With the most perfect respect, I have the honor to be, Sir, your most obedient & Very humble Servant
Peter Freneau
